Case 3:19-cv-00113-SLH-CRE Document 69 Filed 10/23/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JEFFERY DEAN, )
)
Plaintiff, )
) Civil Action No. 3:19-ev-113
Vs. ) United States District Judge
) Stephanie L. Haines
ERIC TICE. Superintendent, SCI- Somerset, )
et al., ) Chief United States Magistrate Judge
Defendants. ) Cynthia Reed Eddy
)
MEMORANDUM ORDER

 

This matter was referred to Chief Magistrate Judge Cynthia Reed Eddy for pretrial
proceedings in accordance with the Magistrates Act, 28 U.S. C. §636, and Local Civil Rule 72.

This is an action brought by Plaintiff Jeffery Dean, a Pennsylvania Department of
Corrections (“DOC”) inmate housed at SCI-Somerset, who alleges that prison officials have
unlawfully confiscated or denied him access to a book and fourteen comic books because
Defendants have determined that the publications contain “explicit sexual material” or “nudity,”
in violation of DOC policy. In his Second Amended Complaint (ECF 34), Plaintiff alleges
Defendants’ conduct has violated his First Amendment right to freedom of the press and freedom
of expression. On September 30, 2019, Plaintiff filed a letter which the Court deemed a Motion
for Preliminary Injunction/Temporary Injunction Order (ECF No. 10). In that motion, Plaintiff
alleges that since filing his Complaint, Defendants improperly denied him two additional books.
Plaintiff states he appealed the Facility Manager’s decision on the books to the Secretary's Office

for Inmate Grievances and Appeals, which will refer the matter to the Office of Policy, Grants &

Legislative Affairs. Plaintiff alleges that he needs injunctive relief “in place before they make their
Case 3:19-cv-00113-SLH-CRE Document 69 Filed 10/23/20 Page 2 of 3

decision.” Defendants filed a brief in opposition arguing the Plaintiff failed to state a claim for
injunctive relief (ECF No. 62), and Plaintiff then filed a brief in support of the motion for
preliminary injunction (ECF No. 65).

On September 22, 2020, Chief Magistrate Judge Eddy filed a Report and Recommendation
at ECF No. 67 recommending that Plaintiff's request for injunctive relief should be denied.
Specifically, the report found that Plaintiff failed to show that he would suffer irreparable harm if
the injunction was denied, a requisite element for the issuance of preliminary injunctive relief. The
parties were notified that pursuant to 28 U.S.C.§636 (b), Fed. R. Civ. P. 6(d) and 72(b)(2) and
LCvR 72.D.2. Defendants had until October 7, 2020, to file objections because they are
electronically registered parties and Plaintiff had until October 13, 2020, to file objections because
he is a non-electronically registered party. No party has filed objections and the time to do so has
expired.

After a review of Plaintiff's Motion for Preliminary Injunction/Temporary Injunction (ECF
No. 10), Defendants’ Brief in Opposition (ECF No. 62), Plaintiff's Brief in Support of his Motion
(ECF No. 65), all documents of record of this matter, and the Report and Recommendation (ECF
No. 67) under the “reasoned consideration” standard, see EEOC FV. City of Long Branch, 866 F.3d
93, 100 (3d Cir. 2017) (standard of review when no timely and specific objections are filed), the
Court will accept in whole the findings and recommendations of the Chief Magistrate Judge in this
matter.

To obtain the “extraordinary remedy” of a preliminary injunction, the moving party must
establish: “(1) a likelihood of success on the merits; (2) that [he] will suffer irreparable harm if
the injunction is denied; (3) that granting preliminary relief will not result in even greater harm to

the nonmoving party; and (4) that the public interest favors such relief.” Kos Pharms., Inc. v. Andrx
Case 3:19-cv-00113-SLH-CRE Document 69 Filed 10/23/20 Page 3 of 3

Corp., 369 F.3d 700, 708 (3d Cir. 2004). Absent a showing of immediate, irreparable injury, the
court should deny preliminary injunctive relief. Acierno v. New Castle Cnty., 40 F.3d 645, 655 (3d
Cir. 1994). Furthermore, because of the “complex and intractable problems of prison
administration,” a request for injunctive relief in the prison context calls for caution and judicial
restraint. Goff'v. Harper, 60 F.3d 518, 520 (8th Cir. 1995); see also 18 U.S.C. § 3626(a)(2). In this
case, Chief Magistrate Judge Eddy properly found that Plaintiff failed to meet his burden to show
that he will suffer irreparable harm if the injunction is denied. Indeed, the record reflects that
Plaintiff's requested relief can be redressed through his underlying action to obtain his confiscated
property. Chief Magistrate Judge Eddy appropriately denied Plaintiff's request for preliminary
injunctive relief.

Accordingly, the following order is entered:

AND NOW, this 23 day of October, 2020, for the reasons set forth in the Chief Magistrate
Judge’s Report and Recommendation (ECF No. 67), which is adopted in whole as the opinion of
the Court. it is ORDERED that Plaintiff's Motion for Preliminary Injunction/Temporary

Injunction (ECF No. 10) is DENIED.

iu L en)

“ Stephanie L. Haines
United States District Judge
